DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 7, 2021 has been entered.
Response to Amendment
An amendment responsive to the final Office Action dated December 10, 2020 was submitted on March 10, 2021 and entered with the request for continued examination submitted on May 7, 2021.  Claims 1 and 18 were amended.  Claims 19 and 20 were added.  Claim 10 was previously canceled.  Claims 1-9 and 11-20 are currently pending.
Applicant's arguments regarding the prior art rejections of claims 1-9 and 11-18 have been fully considered but they are not persuasive.  The prior art rejections of these claims have therefore been maintained.  New claims 19 and 20 have also been rejected as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over  Nolan et al. (International Publication No. WO 2014/040644 A1, cited in IDS submitted February 9, 2018) in view of Muhlebach (“Pyrazoles - A Novel Class of Blocking Agents for Isocyanates”, J. .
Regarding claims 1, 19 and 20 Nolan discloses a curable composition (Abstract of Nolan, curable composition) comprising at least one hydroxyl-group containing resin (pg. 60, Example 8B of Nolan, composition comprises 2 wt.% PVB or polyvinyl butyral which is a hydroxyl group containing resin), at least one nitroso-containing compound or at least one nitroso precursor compound (pg. 60, Example 8B of Nolan, composition comprises 8 wt.% nitrososilane), at least one hydrophopic silica (pg. 60, Example 8B of Nolan, composition comprises 1.5 wt.% Cabosil® TS-720 silica which is a hydrophobic silica as evidenced by Cabosil® TS-720 Fumed Silica brochure) and at least one isocyanate (pg. 60, Example 8B of Nolan, composition comprises 2 wt.% Desmodur XP2714; [0305] of Nolan, Desmodur XP2714 is a silane functional polyisocyanate with allophanate structure).
Example 8B of Nolan does not comprise a blocked isocyanate.  Rather, the composition of Example 8B includes Desmodur XP2714 which is apparently an unblocked isocyanate.  Nolan, however, discloses the inclusion of a film former component to increase prebaked bond strengths of rubber bonded to metal assemblies ([0298] of Nolan).  According to Nolan, the film former component can be either a free or a blocked isocyanate or combinations of both ([0298] of Nolan).  With regard to Example 8, Nolan discloses that the inclusion of an isocyanate resulted in a general improvement in bond strengths (pg. 60, Example 8 of Nolan) and that addition of isocyanates to bonding agents containing a hydroxyl functional polymer and a nitrososilane significantly increases bond performance by crosslinking ([0304] of Nolan).  Accordingly, one of skill in the art would have understood that the isocyanate was being added in Example 8B as a film former component to increase the prebaked bond strength of the bonded 
Example 8B of Nolan also does not comprise a sulfur impregnated particulate solid and that the cured reaction products show steam resistance.  Nolan, however, discloses that the curable compositions may further comprise a sulfur impregnated particulate solid as a release agent for sulfur during the cure process ([0036] of Nolan).  Nolan further discloses that the sulfur impregnated particulate solid improves the bond durability and resistance ([0039] of Nolan).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to add a sulfur impregnated particulate solid to composition of Example 8B of Nolan to improve the bond durability and bond resistance ([0039] of Nolan).  While Nolan does not specifically refer to steam resistance, Nolan discloses that the cured products have improved bond durability and resistance under harsh conditions where moisture is present at 
Nolan does not specify that the blocking agent is selected from the group of blocking agents recited in claim 1.  Muhlebach, however, discloses blocking agents for isocyanates used in adhesives wherein the blocking agent is 3,5-dimethylpyrazole (Abstract, Table IV, pg. 760 of Muhlebach).  According to Muhlebach, 3,5-dimethylpyrazole blocked isocyanates possess favorable properties for adhesives, including high reactivity at high temperature, high stability at low temperatures, low toxicity and low cost (pg. 754, left column, 1st ¶ of Muhlebach).  Also according to Muhlebach, pyrazole blocked isocyanates provide better adhesion on metal substrates (pg. 762 of Muhlebach).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use 3,5-dimethylpyrazole as a blocking agent for the isocyanate in Nolan.  One of skill in the art would have been motivated to do so in order to provide an adhesive with favorable reactivity, stability, toxicity and cost properties and to promote adhesion to metal substrates as taught by Muhlebach (pg. 754, left column, 1st ¶, pg. 762 of Muhlebach).  Claim 1 only requires one of the recited blocking agents.
Regarding claim 2, Nolan discloses that at least one hydroxyl group-containing resin is a non-halogenated hydroxyl group-containing resin selected from polyvinyl alcohol, polyvinyl butyral, polycellulose acetate butyrate, polyvinyl formal, polyamide, polyester, phenol resin, epoxy resin and phenoxy resin, preferably from epoxy resin and phenoxy resin (pg. 60, Example 8B of Nolan, composition comprises composition comprises 2 wt.% PVB or polyvinyl butyral which is a non-halogenated hydroxyl group containing resin).
Regarding claim 3, Nolan discloses that the at least one hydroxyl group-containing resin is present in the composition in a range of from 1 to 20 wt% of the total weight of the curable composition (pg. 60, Example 8B of Nolan, composition comprises composition comprises 2 wt.% PVB or polyvinyl butyral which is a hydroxyl group containing resin).
Regarding claim 4, Nolan discloses that the hydroxy group- containing resin has a hydroxy content of from 1 to 35 wt% of the total weight of the hydroxy group-containing resin ([0027] of Nolan, hydroxyl group containing resin has hydroxyl content of 5-35 wt.; [0307] of Nolan, suitable PVB polymers have hydroxyl group content of 11-27 wt.%).
 Regarding claim 5, Nolan discloses that the at least one nitroso- containing compound or at least one nitroso precursor compound is an aromatic nitroso-containing compound or an aromatic nitroso precursor compound (pg. 60, Example 8B of Nolan, composition comprises 8 wt.% nitrososilane; [0049] of Nolan, nitrososilanes are compounds having an aromatic nitroso moiety).
Regarding claim 6, Nolan discloses that that the at least one aromatic nitroso compound or at least one aromatic nitroso precursor compound comprises at least one alkoxy silane moiety and at least one moiety selected from an aromatic nitroso or an aromatic nitroso precursor or combinations thereof (pg. 60, Example 8B of Nolan, composition comprises 8 wt.% nitrososilane; [0049] of Nolan, nitrososilanes are compounds having an alkoxy silane moiety.
Regarding claim 7, Nolan discloses that the at least one nitroso- containing compound or at least one nitroso precursor compound is present in the composition in a range of from 1 to 30 wt% (pg. 60, Example 8B of Nolan, composition comprises 8 wt.% nitrososilane).
Regarding claim 8, Nolan discloses that the hydrophopic silica is a hydrophopic fumed silica present in the composition in a range of from 2 to 25 wt% of the total weight of the curable 
Regarding claim 9, Nolan discloses that the isocyanate is present in the composition in a range of from 0.1 to 10 wt% of the total weight of the curable composition (pg. 60, Example 8B of Nolan, composition comprises 2 wt.% Desmodur XP2714).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the same amount (i.e., 2 wt.%) of the blocked isocyanate with the expectation that approximately the same degree of crosslinking and therefore improved bond strength would be obtained from the blocked isocyanate as the free isocyanate.
Regarding claim 11, Nolan discloses that the sulfur impregnated particulate solid can be a sulfur impregnated clay, a sulfur impregnated silicate, a sulfur impregnated aluminate, a sulfur impregnated charcoal or a sulfur impregnated carbon material ([0045] of Nolan).
Regarding claim 12, Nolan discloses that the curable composition further comprises a carbon black (pg. 60, Example 8B of Nolan, composition comprises 2.5 wt.% carbon black).
Regarding claim 13, Nolan discloses that the curable composition further comprises an organic solvent (pg. 60, Example 8B of Nolan, composition comprises 82.5 wt.% ethyl acetate).
Regarding claim 14, Nolan discloses that the curable composition is a one-component system ([0049] of Nolan, compositions comprising nitrososilane compounds can be formulated as one part systems).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan in view of Muhlebach as evidenced by Cabosil® TS-720 Fumed Silica Brochure and as further evidenced by WDK Guideline 2000, “Assessment of Rubber to Metal Bonding Agents for NVH .
Regarding claims 15 and 17, Nolan and Muhlebach suggest a process for bonding a first substrate to a second substrate, comprising the steps of: providing a curable composition according to claim 1 (pg. 60, Example 8B of Nolan; see analysis of claim 1 above); applying the curable composition to at least one part of the surface of the first substrate (pg. 60, Example 8B of Nolan, composition 8B bond tested according to WDK Standard; [0301] of Nolan, bonded parts tested according to WDK Guideline 2000 Assessment of Rubber to Metal Bonding Agents for NVH Applications; WDK Guidelines for testing specify bonding rubber to metal using composition as evidenced by WDK Guidelines, pg. 12); and contacting said surface of the first substrate with a surface of a second substrate, to which the curable composition is optionally also applied (WDK Guidelines, pg. 12; rubber bonded to metal layer; adhesive necessarily applied to at least one of the surfaces being bonded), under conditions of heat and pressure sufficient to create a cured bond between the two substrates ([0048] of Nolan, compositions cured using elevated temperatures and pressure; both method and bonded assembly made by method therefore disclosed in Nolan).
Regarding claim 16, Nolan discloses a bonded assembly bonded together by the use of a curable composition according to claim 1 (pg. 60, Example 8B of Nolan, composition 8B bond tested according to WDK Standard; [0301] of Nolan, bonded parts tested according to WDK Guideline 2000 Assessment of Rubber to Metal Bonding Agents for NVH Applications; WDK Guidelines for testing specify bonding rubber to metal using composition as evidenced by WDK Guidelines, pg. 12).
Claims 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan in view of Muhlebach as evidenced by Cabosil® TS-720 Fumed Silica Brochure and as further evidenced by Desmodur® XP 2714 (Product Datasheet, Bayer Material Science, March 11, 2013).
Regarding claims 18, 19 and 20, Nolan discloses a curable composition (Abstract of Nolan, curable composition) comprising at least one hydroxyl-group containing resin (pg. 60, Example 8B of Nolan, composition comprises 2 wt.% PVB or polyvinyl butyral which is a hydroxyl group containing resin), at least one nitroso-containing compound or at least one nitroso precursor compound (pg. 60, Example 8B of Nolan, composition comprises 8 wt.% nitrososilane), at least one hydrophopic silica (pg. 60, Example 8B of Nolan, composition comprises 1.5 wt.% Cabosil® TS-720 silica which is a hydrophobic silica as evidenced by Cabosil® TS-720 Fumed Silica brochure) and at least one isocyanate (pg. 60, Example 8B of Nolan, composition comprises 2 wt.% Desmodur XP2714; [0305] of Nolan, Desmodur XP2714 is a silane functional polyisocyanate with allophanate structure).
Regarding claims 18 and 19, Nolan does not specifically disclose that the isocyanate is formed from one of the recited isocyanates.  Nolan, however, discloses that the composition contains Desmodur XP2714 (Pg. 60, Example 8B of Nolan).  As evidenced by Desmodur, however, Desmodur XP2714 is an isocyanate based on (i.e., formed from) hexamethylene diisocyanate (pg. 1 of Desmodur).  
Example 8B of Nolan does not comprise a blocked isocyanate.  Rather, the composition of Example 8B includes Desmodur XP2714 which is apparently an unblocked isocyanate.  Nolan, however, discloses the inclusion of a film former component to increase prebaked bond strengths of rubber bonded to metal assemblies ([0298] of Nolan).  According to Nolan, the film 
Example 8B of Nolan also does not comprise a sulfur impregnated particulate solid and that the cured reaction products show steam resistance.  Nolan, however, discloses that the curable compositions may further comprise a sulfur impregnated particulate solid as a release 
Nolan also does not specify that the blocking agent is selected from the group of blocking agents recited in claim 19.  Muhlebach, however, discloses blocking agents for isocyanates used in adhesives wherein the blocking agent is 3,5-dimethylpyrazole (Abstract, Table IV, pg. 760 of Muhlebach).  According to Muhlebach, 3,5-dimethylpyrazole blocked isocyanates possess favorable properties for adhesives, including high reactivity at high temperature, high stability at low temperatures, low toxicity and low cost (pg. 754, left column, 1st ¶ of Muhlebach).  Also according to Muhlebach, pyrazole blocked isocyanates provide better adhesion on metal substrates (pg. 762 of Muhlebach).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use 3,5-dimethylpyrazole as a blocking agent for the isocyanate in Nolan.  One of skill in the art would have been motivated to do so in order to provide an adhesive with favorable reactivity, stability, toxicity and cost properties and to promote adhesion to metal substrates as taught by Muhlebach (pg. 754, left column, 1st
Regarding claim 20, Nolan does not specify that the blocked isocyanate is HDI biuret blocked with dimethylpyrazole or diethyl malonate.  Muhlebach, however, discloses blocking agents for isocyanates used in adhesives wherein the blocking agent is 3,5-dimethylpyrazole (Abstract, Table IV, pg. 760 of Muhlebach) and wherein the isocyanate is HDI biuret (pg. 754, left column, 1,3,5-tris(6-isocyanatohexyl)-biuret; Table II, pg. 756 of Muhlebach).  According to Muhlebach, 3,5-dimethylpyrazole blocked HDI-biuret possesses favorable properties for adhesives, including high reactivity at high temperature, high stability at low temperatures, low toxicity and low cost (pg. 754, left column, 1st ¶ of Muhlebach).  Also according to Muhlebach, pyrazole blocked HDI-biuret provides better adhesion on metal substrates (pg. 762 of Muhlebach).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use 3,5-dimethylpyrazole blocked HDI biuret as the isocyanate in the composition of Nolan.  One of skill in the art would have been motivated to do so in order to provide an adhesive with favorable reactivity, stability, toxicity and cost properties and to promote adhesion to metal substrates as taught by Muhlebach (pg. 754, left column, 1st ¶, pg. 762 of Muhlebach).  Claim 20 only requires one of the recited blocking agents.
Response to Arguments
Applicant's arguments filed March 10, 2021 have been fully considered but they are not persuasive.
The applicant asserts that Nolan does not disclose an isocyanate blocked by a blocking agent as recited in claim 1 or a blocked isocyanate formed from an isocyanate as recited in claim 18 (pg. 16, 2nd full ¶ of the amendment).  Muhlebach, however, provides motivation to use a blocking agent as recited in claim 1.  In addition, as evidenced by the Desmodur XP 2714 product brochure, Desmodur XP2714 is formed from HDI (pg. 1 of Desmodur) which is one of 
The applicant also asserts that Nolan teaches away from the use of a blocked isocyanate since alternative film formers are disclosed (¶ spanning pp. 16-17 of the amendment).  As set forth in the MPEP, however, the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…."  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2145 X D 1).  The applicant’s assertion that one of skill in the art would expect a blocked isocyanate to give inferior results compared to the other film formers (¶ spanning pp. 16-17 of the amendment) is not supported by any evidence of record.  In addition, an obvious composition does not become patentable simply because it has been described as somewhat inferior (MPEP 2145 X D 1).
The applicant also asserts that the Office Action admits that Nolan does not comprise a sulfur impregnated solid particle (pg. 17, 1st full ¶ of the amendment).  The Office Action, however, actually states that Example 8B of Nolan does not comprise such a particle.  Nolan provides clear motivation to add sulfur impregnated particles to the composition ([0036], [0039] of Nolan).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746